DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                 JOSE NUNES and MARK R. PHILIPS,
                           Appellants,

                                     v.

RIVER OAKS AT TEN MILE CREEK, LLC, RIVER OAKS AT TEN MILE
CREEK HOMEOWNERS ASSOCIATION, INC., JOHN CHERVENY, LEO
                HUSSEY, and ASHLEY BUSS,
                        Appellees.

                     Nos. 4D17-2571 & 4D17-3636

                           [January 17, 2019]

   Consolidated appeal from the Circuit Court for the Nineteenth Judicial
Circuit, St. Lucie County; Janet Croom, Judge; L.T. Case No.
562016CA001023.

   Tim B. Wright of Wright, Ponsoldt & Lozeau, Trial Attorneys, LLP,
Stuart, for appellants.

  Therese A. Savona and Kathryn L. Ender of Cole, Scott & Kissane, P.A.,
Miami, for appellees.

PER CURIAM.

   Affirmed.

CIKLIN, LEVINE and FORST, JJ. concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.